DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/30/22 has been entered.
Election/Restrictions
Claims 3-4 remain withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a movable portion connected to only the main portion of the base.” This contradicts the disclosed invention because the disclosed movable portion 14 is connected to other elements such as detection element 70, which is required for the detection device to detect acceleration. Therefore, it is unclear how the claimed movable portion is connected only to the main portion of the base when the disclosed movable portion is connected also to other elements for the detection device to properly operate as intended.
For the purpose of examination, it will be interpreted that, of the elements of the base, the movable portion only directly contacts the main portion.

Claims 2, 5-7 and 9 are indefinite for depending from claim 1.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (JP 2014085233 A, hereinafter Watanabe) in view of Koyama et al. (US 20120326566 A1, hereinafter Koyama), Uemura (WO 2008035649 A1) and Eguchi et al. (JP 2005217903 A, hereinafter Eguchi).
As to claim 1, Watanabe teaches a physical quantity detection device, comprising:
three axes orthogonal to each other being defined as an X-axis, a Y-axis, and a Z-axis (pg. 2 lines 40-44 of the translation of Watanabe teach that the base 10, flexure 12 and movable portion 14 are made from a quartz substrate cut from raw quartz at a predetermined angle; it is well known that quartz possesses an X-axis as an electric axis, a Y-axis as a mechanical axis and a Z-axis as an optical axis, as shown by col. 2 lines 1-51 of evidentiary reference US 2436202 A);
a quartz crystal substrate 101 (fig. 3 and pg. 2 lines 40-44 of the translation) having a plane (of the substrate) including the X-axis, the quartz crystal substrate being configured with:
[AltContent: arrow][AltContent: arrow][AltContent: textbox (DEP)][AltContent: textbox (PEP)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    690
    724
    media_image1.png
    Greyscale

[AltContent: textbox (SSP)][AltContent: textbox (MP)][AltContent: textbox (FSP)]

a base 10 monolithically having a main portion MP (fig. 3 above), a first side portion FSP (fig. 3 above), and a second side portion SSP (fig. 3 above), the first and second side portions facing each other along the X-axis, the first side portion being L-shaped, a proximal end part PEP (fig. 3 above) of the first side portion continuously extending from the main portion along the X-axis, a distal end part DEP (fig. 3 above) of the first side portion continuously extending from the proximal end part; and
a movable portion 14 connected to only the main portion of the base (see the 112b rejection of this claim above for the examiner’s interpretation),
the main portion of the base and the movable portion being arranged along the Y-axis; and
a physical quantity detection element 70 being stacked on the main portion of the base and the movable portion, the physical quantity detection element being configured to detect a physical quantity of an external force applied to the quartz crystal substrate (the physical quantity detection element 70 detects acceleration as taught on pg. 9 lines 48-50 of the translation),
wherein an edge extending along the X-axis of the proximal end part PEP of the first side portion of the base and an edge extending along the distal end part DEP of the first side portion of the base are continuously connected to each other via a corner portion.
Watanabe does not teach that the plane of the substrate includes a Y’-axis, when an axis obtained by inclining the Z-axis by a rotation angle .PHI. so that a +Z side rotates in a -Y-direction of the Y-axis is set as a Z’-axis and an axis obtained by inclining the Y-axis by the rotation angle .PHI. so that a +Y side of the Y-axis rotates in a +Z-direction of the Z-axis is set as the Y’-axis, with the X-axis of an orthogonal coordinate system including the X-axis as an electric axis, the Y-axis as a mechanical axis, and the Z-axis as an optical axis of quartz crystal as a rotation axis,
the distal end part DEP extending from the proximal end part along the Y’-axis,
the physical quantity detection element 70 being stacked on the main portion of the base and the movable portion along the Z’-axis,
the corner portion being formed by an edge of the distal end portion DEP that extends along the Y’-axis,
the corner portion is inclined with respect to the edge extending along the X-axis of the proximal end part of the first side portion of the base, and
the corner portion satisfies 100 .mu.m.ltoreq.L1.ltoreq.500 .mu.m, where the L1 is a length along the X-axis of the corner portion.



[AltContent: textbox (Y*)][AltContent: textbox (Z*)][AltContent: textbox (Fig. 12 of evidentiary reference US 20070001555 A1)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    656
    523
    media_image2.png
    Greyscale


Koyama teaches an acceleration detection device (figs. 1-3) comprising a crystal substrate 2 (¶37 teaches that crystal plate 2 is an AT-cut crystal plate, referring to the angle at which the plate is cut relative to the mechanical, optical and electrical axes of quartz) having a plane including a Z'-axis Z* (figure 12 from the evidentiary reference US 20070001555 A1, hereinafter ‘555, above shows how an AT-cut quartz crystal is cut relative to the electric, mechanical and optical axes X-Z of quartz – see ¶4 and ¶14 and fig 12 of ‘555; the resulting AT-cut crystal has an axis Z* normal to its plane) and a Y'-axis Y* (see fig. 12 of the aforementioned evidentiary reference above), when an axis (Z*) obtained by inclining a Z-axis by a rotation angle .PHI. so that a +Z side rotates in a -Y-direction of a Y-axis is set as the Z'-axis Z* and an axis (Y*) obtained by inclining the Y-axis by the rotation angle .PHI. so that a +Y side of the Y-axis rotates in a +Z-direction of the Z-axis is set as the Y'-axis Y*, with an X-axis of an orthogonal coordinate system including the X-axis as an electric axis, the Y-axis as a mechanical axis, and the Z-axis as an optical axis of quartz crystal as a rotation axis (as shown in fig. 12 of the aforementioned evidentiary reference above, rotating the Z and Y axes in the recited manner results in the AT-cut crystal having the claimed Z’-axis Z* and Y’-axis Y*).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Watanabe such that the quartz substrate is AT-cut as taught by Koyama since such a modification would be a simple substitution of one method of cutting the crystal substrate for another for the predictable result that acceleration is still successfully detected.
Regarding the claimed corner portion,
Uemura teaches a sensor device with movable portions 11 and supporters 10, wherein the supporters respectively comprise first portions parallel to the Y direction and second portions parallel to the X direction (see fig. 3), wherein the first and second portions are connected at corner portions that are inclined with respect to the X direction in a plan view (being a view of the device parallel to the Z direction indicated in fig. 3; the Examiner also notes that all internal corners of the supporters are inclined with respect to the X direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Watanabe such that internal corners of the supporters are inclined with respect to the X direction as taught by Uemura since such a modification would be mere changes of the shapes of the corners for the predictable result that acceleration is still successfully detected.
Regarding the extension directions of the edges of the proximal end part and distal end part,
Eguchi teaches a device 10 (fig. 2) with a base 11 and movable portions 12a-b, the device 10 being made from a piezoelectric substrate 13 cut at an angle with respect to the crystal axes X, Y, Z of the piezoelectric material (in the translation, see pg. 2 line 40 through pg. 3 line 3) using the X axis as the rotation axis with regard to the cutting angle (as shown in fig. 2),
wherein the base and movable portions, when considered as a group, extend transversely with respect to the rotation axis X (i.e. they extend along the Y’-axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Watanabe as modified such that the device is arranged such that the base and movable portion, when considered as a group, extend transversely with respect to the rotation axis X (i.e. they extend along the Y’-axis direction), as taught by Eguchi, since such a modification would be a simple substitution of one method of orienting a device within its plane with respect to the crystal structure for another for the predictable result that acceleration is still successfully detected.
Watanabe as modified still does not teach wherein the corner portion satisfies 100 .mu.m.ltoreq.L1.ltoreq.500 .mu.m wherein the L1 is a length along the X axis of the corner portion.
However, such a difference between the claimed invention and prior art device would have been obvious through routine optimization. There is no evidence in the instant specification that the claimed range is critical and the length of the corner portion along the X direction is a result effective variable in that if the size of the corner portion is reduced enough, it will behave approximately like a right angle corner and make the supporter more breakable. Therefore, the claimed range would have been obvious to one of skill in the art through routine optimization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Watanabe as modified such that the length of the corner portion is 100 .mu.m.ltoreq.L1.ltoreq.500 .mu.m since such a modification would have been obvious through routine optimization for the benefit of providing the base with sufficient strength/durability.
Watanabe as modified teaches wherein the distal end part DEP extends from the proximal end part along the Y’-axis (due to the orientation of the device taught by Eguchi relative to the alignment of the crystal structure),
the physical quantity detection element 70 being stacked on the main portion of the base and the movable portion along the Z’-axis,
the corner portion being formed by an edge of the distal end portion DEP that extends along the Y’-axis (due to the orientation of the device taught by Eguchi relative to the alignment of the crystal structure),
the corner portion is inclined with respect to the edge extending along the X-axis of the proximal end part of the first side portion of the base (as taught by Uemura).

As to claim 2, Watanabe as modified teaches wherein the corner portion satisfies 300 .mu.m.ltoreq.t1.ltoreq.500 .mu.m wherein t1 is a thickness of the corner portion along the Z’-axis Z* (Z* being illustrated in the ’555 reference; see figs. 3-4 and lines 3-6 of pg. 4 of the translation of Watanabe, which teach the thickness 22t of a recess adjacent to the supporter 20, wherein the thickness of the supporter 20 is equal to the thickness of element 10 minus the thickness 22t of the recess; lines 3-6 of pg. 4 of the translation of Watanabe teach that recess 22t has a thickness in the range of 40-60% of the thickness of element 10 and that in one particular embodiment the thickness of the recess 22t is approximately 300 micrometers, which is approximately 50% of the thickness of element 10, which means that the thickness of element 10 is approximately 600 micrometers; 40-60% of approximately 600 micrometers is approximately 240-360 micrometers, which overlaps with the claimed range of 300-500 micrometers; Uemura teaches that the corner portions have the same thicknesses as the surrounding material of the device, meaning that in the modified Watanabe, the corner has a thickness t1 in the claimed thickness range).

As to claim 5, Watanabe teaches wherein the physical quantity detection element 70 includes a first base 72a, a second base 72b, and a vibrating portion 71a-71b which is disposed between the first base and the second base and is connected to the first base and the second base in a plan view (see fig. 3).

As to claim 6, Watanabe teaches wherein the vibrating portion 71a-71b is configured with of a plurality of vibrating arms 71a-71b arranged side by side with a gap therebetween in the plan view (see fig. 3).

As to claim 7, Watanabe teaches wherein the physical quantity is acceleration (in the translation, see the last 6 lines of pg. 9).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Koyama, Uemura and Eguchi as applied to claim 7 above and further in view of McRobbie et al. (GB 2327501 A, hereinafter McRobbie).
As to claim 9, Watanabe as modified teaches an inertial measurement unit (i.e. the device of the modified Watanabe) comprising: 
the physical quantity detection device according to claim 7.
Watanabe does not teach an angular velocity detection device; and 
a circuit for calculating an attitude based on an output signal from the physical quantity detection device and an output signal from the angular velocity detection device.
McRobbie teaches a navigation system (title; fig. 8) comprising a physical quantity detection device 26 (being an accelerometer – fig. 8);
an angular velocity detection device 27; and 
a circuit 29 for calculating an attitude based on an output signal from the physical quantity detection device and an output signal from the angular velocity detection device (see the paragraph bridging pgs. 11-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of the modified Watanabe to incorporate the physical quantity detection device into a system comprising the claimed angular velocity sensor and circuit for the benefit that the physical quantity detection device is useful as part of a navigation system in a borehole (abstract, McRobbie).
Response to Arguments
Applicant's arguments filed 8/30/22 have been fully considered but they are not persuasive. 
Applicant argues on pg. 8 that, regarding the claimed length L1, “it is
possible to prevent occurrence of the residue generated at the inner corner portion. Further, as exemplarily explained in the embodiments, in the evaluation result
illustrated in Fig. 6, when the length L1 along the X-axis of the inclined portion 26 is set to 100 um as compared with the configuration without the inclined portion 26 (L1 = 0: zero), a shear strength of approximately 1.2 times can be obtained, and when the length L1 is set to 500 um, a shear strength of approximately 2.5 times can be obtained. Thus, the claimed invention has the great effects than the disclosures of Watanabe and other cited prior art references.” Applicant then concludes that the combination of prior art does not teach all the elements of claim 1.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “prevent occurrence of the residue generated at the inner corner portion,” “a shear strength of approximately 1.2 times can be obtained,” “a shear strength of approximately 2.5 times can be obtained”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, Applicant fails to provide persuasive evidence that the claimed range yields unexpected results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2005005896 A teaches that tapered corners 112, 132 reduce stress concentrations
JP 2015109513 A discusses solutions to corner residues remaining after etching
JP 2018082400 A discusses solutions to corner residues remaining after etching
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853                     

/JILL E CULLER/           Primary Examiner, Art Unit 2853